1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   RUTHANN LOZA,                                  )   Case No.: 1:17-cv-0598 - JLT
                                                    )
12                 Plaintiff,                       )   ORDER VACATING THE HEARING DATE OF
                                                    )   DECEMBER 20, 2018 AND SETTING A
13          v.                                      )   BRIEFING SCHEDULE
                                                    )
14   NANCY A. BERRYHILL,                            )   (Doc. 22)
     Acting Commissioner of Social Security,        )
15                                                  )
                   Defendant.                       )
16
17          On December 7, 2018, Plaintiff filed a motion for attorney fees pursuant to the Equal Access to
18   Justice Act. (Doc. 22) By setting the matter for hearing on December 20, 2018, Plaintiff provided
19   insufficient notice for Defendant to respond to the motion. Accordingly, the Court ORDERS:
20          1.     The hearing date of December 20, 2018 is VACATED;
21          2.     Defendant SHALL file any opposition, or a notice of non-opposition, no later than
22                 December 21, 2018;
23          3.     Any reply by Plaintiff SHALL be filed by December 28, 2018; and
24          4.     The Court will re-set the matter for hearing if it appears oral arguments would be
25                 beneficial.
26
27   IT IS SO ORDERED.
28
        Dated:    December 10, 2018                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
